NOS.
12-05-00299-CR
                                           12-05-00300-CR
                                           12-05-00301-CR
                                           12-05-00302-CR
                                           12-05-00303-CR
                                           12-05-00304-CR
                                           12-05-00305-CR
                                           12-05-00306-CR
 
IN THE COURT OF APPEALS 
 
TWELFTH COURT OF APPEALS DISTRICT
 
TYLER, TEXAS
JAMES BRYANT LATHAM, JR.,   §                      APPEAL
FROM THE EIGHTH
APPELLANT
 
V.        §                      JUDICIAL DISTRICT COURT OF
 
THE STATE OF TEXAS,
APPELLEE   §                      RAINS
COUNTY, TEXAS
                                                                                                                                                           

MEMORANDUM OPINION
PER CURIAM
 
            James Bryant
Latham, Jr. appeals from the court’s judgments adjudicating guilt in six cases
and the revocation of his probation in two cases.  Appellant’s counsel filed a brief in
compliance with Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967) and Gainous v. State, 436 S.W.2d
137 (Tex. Crim. App. 1969).  We affirm.
 
 
Background
            Appellant
waived his right to a jury trial, stipulated to the evidence, and pleaded
guilty to five counts of aggravated assault with a deadly weapon and one count
of manufacturing or delivery of a controlled substance.  Pursuant to a plea bargain agreement, the
trial court sentenced him to ten years of deferred adjudication probation and a
$1500.00 fine in each case.  The State
filed motions to proceed to final adjudication in each case.  Appellant pleaded true to some of the
allegations in the State’s motions. 
After a hearing, the trial court found Appellant violated the terms of
his probation, revoked his probation, and found him guilty in each case.  The trial court sentenced him to fifteen
years of imprisonment and a $1500.00 fine in each of the aggravated assault
cases and forty years of imprisonment and a $1500.00 fine in the manufacturing
or delivery of a controlled substance case. 

            Also
pursuant to plea bargains, Appellant pleaded guilty to evading arrest and
possession of a controlled substance.  In
each case, he was originally sentenced to two years in a state jail facility,
probated for five years, and a $1500.00 fine. 
The State filed motions to revoke probation in both cases and Appellant pleaded
true to some of the allegations in the motions. 
The trial court found Appellant violated the terms of his probation,
revoked his probation, and sentenced him to two years in a state jail facility
and a $1500.00 fine in each of these two cases. 
The court ordered all eight sentences to run concurrently.
 
Analysis
Pursuant to Anders v. California
            Appellant’s
counsel filed a brief in compliance with Anders and Gainous,
stating that he has diligently reviewed the appellate records and is of the
opinion that the records reflect no reversible error and that there is no error
upon which an appeal can be predicated. 
He further relates that he is well acquainted with the facts in these
cases.  In compliance with Anders,
Gainous, and High v. State, 573 S.W.2d 807 (Tex.
Crim. App. 1978), Appellant’s brief presents a chronological summation of the
procedural history of the cases, and further states that Appellant’s counsel is
unable to raise any arguable issues for appeal.1  We have likewise reviewed the records for
reversible error and have found none.
 
Conclusion
            As
required by Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App.
1991), Appellant’s counsel has moved for leave to withdraw.  We carried the motion for consideration with
the merits of the appeal.  Having done so
and finding no reversible error, Appellant’s counsel’s motion for leave to
withdraw is hereby granted. 
The trial court’s judgments are affirmed.
 
Opinion
delivered November 8, 2006.
Panel
consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
( DO NOT PUBLISH)




1
Counsel for Appellant certified in his motion to withdraw that he provided
Appellant with a copy of this brief and that Appellant was given time to file
his own brief in these causes.  The time
for filing such a brief has expired and we have received no pro se brief.